                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

 CHARLENE GRAY                                                                         PLAINTIFF

 V.                                                                  NO. 4:18-CV-117-DMB-JMV

 WAL-MART STORES EAST, LP, et al.                                                   DEFENDANTS


                                     ORDER CLOSING CASE

          On February 20, 2019, the Court was notified by e-mail that the parties reached a settlement

in this case. Accordingly, the Clerk of the Court is directed to CLOSE this case on the Court’s

docket.

          SO ORDERED, this 3rd day of May, 2019.

                                                        /s/Debra M. Brown
                                                        UNITED STATES DISTRICT JUDGE
